DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 10/21/2019 and 11/13/2019 have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.
The information disclosure statement (IDS) submitted on 10/21/2019 and 11/13/2019  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation “near-zero-cost differentially private deep learning” makes it unclear as to what is considered to be "near-zero-cost ". The “near-zero-cost “ is a relative term and the instant specification does not appear to explicitly define what is or can be considered to be "near-zero-cost". Thus, the claims do not clearly set forth the metes and bounds of the patent protection desired
Claim 2, 9 and 16 recites the limitation "the highest counted class vote" in claims 1, 8 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8,10-12, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papernot et al (Semi-Supervised Knowledge Transfer for Deep Learning from Private Training Data – See NPL attached) in view of An el at (US 20210015292).
Regarding claim 1, Papernot discloses a system for private deep learning (Introduction page 2 deep learning methods), 
wherein a machine learning model is used to process input data including sensitive information (Abstract & Fig. 1 and page 3 an ensemble of teachers is trained on disjoint subsets of the sensitive data), 
wherein during a training process, the machine learning model is configured to: 
partition a dataset including the sensitive information into a plurality of data splits (Fig. 1 and page 3 an ensemble of teachers is trained on disjoint subsets of the sensitive data) ;
train each of a plurality of teacher models in an ensemble with a respective one of the data splits, wherein each teacher model generates a respective prediction (Fig. 1 and page 3 wherein each teacher 1, 2…n generates a prediction; see Section 2.1 making predictions on unseen inputs x by querying each teacher for a prediction fi(x)); 
aggregate the predictions generated by the teacher models in the ensemble to construct a label count vector for the teacher ensemble (Fig. 1 and page 3 aggregate teacher and predicted completion; Fig. 5 in case a probability vector is returned, we sum the probability vectors output by each teacher before normalizing the resulting vector); 
perturb the label count vector for the teacher ensemble with noise (Section 4.2 the student has access to 9,000 samples, among which a subset of either 100, 500, or 1,000 samples are labeled using the noisy aggregation mechanism discussed in Section 2.1); and 
train a student model using the perturbed label count vector for the teacher ensemble (Fig. 1 Section 2.2 and 4.2 a student model is trained on public data labeled using the ensemble; We train a student on nonsensitive and unlabeled data, some of which we label using the aggregation mechanism).
While Papernot discloses a system for private deep learning, Papernot does not specifically teach a system for near-zero-cost differentially private deep learning. 
An teaches a system for near-zero-cost differentially private deep learning (¶124-126 In machine learning or deep learning, learning optimization algorithms may be deployed to minimize a cost function).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a system for near-zero-cost differentially private deep learning from An into the system as disclosed by Papernot. The motivation for doing this is to improve machine learning models.
 
Regarding claim 3, Papernot discloses the system of claim 1, wherein aggregating the predictions is responsive to a query from the student model (Section 2.2 user queries made to the student model).

Regarding claim 4, Papernot discloses the system of claim 1, wherein the noise used to perturb the label count vector is random (Section 2.1 and 4.1 e.g. random noise).

Regarding claim 5, Papernot discloses the system of claim 1, wherein the machine learning model is configured to use a query function (Section 2.1 We then deploy them as an ensemble making predictions on unseen inputs x by querying each teacher for a prediction fi(x) and aggregating these into a single prediction).

Regarding claim(s) 8 & 10-12 (drawn to a method):               
The rejection/proposed combination of Papernot and An, explained in the rejection of system claim(s) 1 & 3-5, anticipates/renders obvious the steps of the method of claim(s) because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 & 3-5 is/are equally applicable to claim(s) 8 & 10-12.

Regarding claim(s) 15 & 17-19 (drawn to a CRM):               
The rejection/proposed combination of Papernot and An, explained in the rejection of system claim(s) 1 & 3-5, anticipates/renders obvious the steps of the computer readable medium of claim(s) 1 & 3-5 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) is/are equally applicable to claim(s) 15 & 17-19.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papernot and An as applied to claim 1, 8 and 15 above, and further in view of Tran et al (US 10282914  B1).
Regarding claim 2, Papernot and An discloses the system of claim 1, but fails to teach wherein the machine learning model is configured to add a constant to the highest counted class vote of the label count vector for the teacher ensemble.
Tran teaches wherein the machine learning model is configured to add a constant to the highest counted class vote of the label count vector for the teacher ensemble (col 52 lines 4-30 A general product distance between two bodies can be computed as to find the two most similar product vectors for the two bodies and return their distance;  adding a constant).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the machine learning model is configured to add a constant to the highest counted class vote of the label count vector for the teacher ensemble from Tran into the system as disclosed by Papernot and An. The motivation for doing this is to improve machine learning techniques.

Regarding claim(s) 9 (drawn to a method):               
The rejection/proposed combination of Papernot, An and Tran, explained in the rejection of system claim(s) 2, anticipates/renders obvious the steps of the method of claim(s) 9 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 9.
Regarding claim(s) 16 (drawn to a CRM):               
The rejection/proposed combination of Papernot, An and Train, explained in the rejection of system claim(s) 2, anticipates/renders obvious the steps of the computer readable medium of claim(s) 16 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 16.

Claim(s) 6-7, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papernot and An as applied to claim 1, 8 and 15 above, and further in view of Galle et al (US 20130262465).
Regarding claim 6, Papernot and An discloses the system of claim 1, but fails to teach wherein during a training process, the machine learning model performs a noisy ArgMax operation on the label count vector for the teacher ensemble.
Galle teaches wherein during a training process, the machine learning model performs a noisy ArgMax operation on the label count vector for the teacher ensemble (¶90 and  Algorithm 2 e.g. ArgMax on vectors7).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein during a training process, the machine learning model performs a noisy ArgMax operation on the label count vector for the teacher ensemble from Galle into the system as disclosed by Papernot and An. The motivation for doing this is to improve machine learning methods

Regarding claim 7, Papernot and An discloses the system of claim 1, but fails to teach wherein during a training process, the machine learning model performs an immutable noisy ArgMax operation on the label count vector for the teacher ensemble.
Galle teaches wherein during a training process, the machine learning model performs an immutable noisy ArgMax operation on the label count vector for the teacher ensemble (¶89-¶90 and Algorithm 2 e.g. ArgMax on vectors; a constraint of immutable history may be required to be maintained: this means that once a document is assigned to a cluster, this assignment cannot change in a future iteration).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein during a training process, the machine learning model performs an immutable noisy ArgMax operation on the label count vector for the teacher ensemble from Galle into the system as disclosed by Papernot and An. The motivation for doing this is to improve machine learning methods.

Regarding claim(s) 13-14 (drawn to a method):               
The rejection/proposed combination of Papernot, An and Galle, explained in the rejection of system claim(s) 6-7, anticipates/renders obvious the steps of the method of claim(s) 13-14 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 6-7 is/are equally applicable to claim(s) 13-14.

Regarding claim(s) 20-21 (drawn to a CRM):               
The rejection/proposed combination of Papernot, An and Galle, explained in the rejection of system claim(s) 6-7, anticipates/renders obvious the steps of the computer readable medium of claim(s) 20-21 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 6-7 is/are equally applicable to claim(s) 20-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN KY/               Primary Examiner, Art Unit 2669